Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compact Prosecution
Examiner would like to propose amending the independent claims 1, 11 and 12 to include the limitation wherein sentences that describes clinical trails and effective ways for coping with the failures are classified accordingly; this amendments will overcome the current rejection.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12 are rejected under 35 USC 101 because Claims 12 claims  “A sentence classification program used for making …” However, the claims do not define the Sentence classification program to be a functional descriptive material encoded on a non transitory memory/disk/computer-readable medium, and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some non-transitory computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized”).  Moreover, a “Sentence Classification program” is neither a process (“action”), nor machine, nor manufacture, nor composition of matter (i.e., non transitory”) and therefore non-statutory. 
program which is used for making  …” (software) does not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program’ s functionality to be realized. 
One ordinary skilled in the art will conclude that a Sentence classification program used for making … 
Examiner suggests amending the claim to include “a non-transitory computer readable medium that contains a sentence classification program…”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain
meaning of the claim language in light of the specification as it would be understood by one of ordinary
skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong


(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and

 (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Use ofthe word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
“a case sentence obtention unit …..”  in claim 1
“a case value creation unit…” in claim 1
“a correlation coefficient calculation unit…” in claim 1
“a parameter selection unit…” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In Section 0017 of applicant’s specification explains the case sentence obtention unit for one ordinary skilled in the art to understand how the software implements the steps of obtaining case sentences and therefore corresponds to a structure. 
In section 0018 of applicant’s specification and Fig. 7 provides explanation into the steps of creating case value  for one ordinary skilled in the art  and therefore corresponds to a structure. 
In section 0021 also describes the correlation coefficient calculation unit to be a Pearson’s product moment correlation or a Spearman’s rank correlation or a nonlinear correlation MIC (Maximum Information Coefficient) as an example of a Correlation Coefficient which corresponds to a structure. 
In section 0022 and 0023 applicant explains that fig. 3 clearly explains the process flow of how a parameter is selected by the parameter selection unit.  


 If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Burstein et al. (20100223051) in view of Sun et al (US20180032666).
Claim 1, Burstein discloses a sentence classification  apparatus  for classifying sentences into classified groups, (Section 0067, lines 4-6- thus the present system use support vector machine to classify sentences)  comprising:
		a case sentence obtention unit for obtaining a plurality of case sentences (Section 0009, lines 5-6- thus words in each document (sentences or paragraphs) obtained from the document reads on the plurality of case sentences) which are associated with effect values that are values obtained by evaluating effects; (Section 0010, lines 2-4- thus k-dimensional vector space containing a vector for each term and each document/sentence). 
a case value creation unit for creating case value obtained by numerizing the case sentences for each of parameters with different values; (Section 0012 lines 1-3- thus a vector for a new document is obtained by making a sparse vector of the vocabulary – thus a vector representation for a text segment (for example a sentence) vectors reads on the values) 
a similarity score calculation unit for calculating a similarity score between the case values and the effect values for each of the values of the parameters; (Section 0076, lines 1-4- thus the “Maximum similarity score between target sentence with any sentence” where target sentence reads on effect sentence or values “vector” and any sentence reads on  case sentence or values “vector”)  and
a parameter selection unit for selecting a parameter among the parameters with different values on the basis of the similarity score (Section 0043, lines 6-9- thus each sentence may be assigned a rank of high (1) or low (0) on each dimension relevant to the assigned discourse element where the dimension reads on the parameter). 
Burstein does not disclose calculating a correlation coefficient between the case value and the effect values for each of the parameters;
Sun discloses calculating a correlation coefficient between two entities for each parameters. (Section 0275- thus a correlation coefficient that estimates a relationship among variable (e.g. counts and GC content), Examples are Pearson Correlation coefficient)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Burstein with calculating a correlation coefficient between two entities. The motivation is that a correlation coefficient considers more dimensions since it calculates the relationship between the two entities. 

Claim 2, Burstein in view of Sun discloses wherein the sentence classification apparatus further comprising a classification outcome display unit for displaying the outcome obtained by classifying the plurality of case sentences using the parameter selected by the parameter selection unit. (Burstein: Fig. 2 depicts how the data points are clustered or separated for the sentences within the corpus- thus the fig. below shows clusters of two different sentence grouped into two classes. 

    PNG
    media_image1.png
    695
    809
    media_image1.png
    Greyscale

Claim 3, Burstein in view of Sun discloses wherein the classification outcome display unit displays representative sentences that are sentences representing classified groups respectively. (Burstein: Section 0025, lines 1-4 data or sentences related to one dimension is grouped together as shown above) 
Claim 4, Burstein in view of Sun discloses wherein the classification outcome display unit includes a selection unit for selecting a classified group among the classified groups and displays a case sentence included in the classified group selected by the selection unit. (Burstein: Section 0043, lines 1-6 -thus humans manually annotates the sentences with one or more discourse labels and therefore the human uses a selection unit to select the labels/group) 
Claim 5, Burstein in view of Sun (Section 0280- thus when a correlation coefficient is equal to or greater than the cutoff) discloses wherein the case Burstein: Section 0044, lines 3-7- thus sentences labeled as one of the dimensions are those sentences that have met the conditions or threshold of that cluster) 
Claim 6, Burstein in view of Sun discloses wherein the parameter selection unit selects a parameter (Burstein: Section 0042; One of the Dimensions 1,2 or 3 are selected when labeling the sentence) that makes the absolute value of the correlation coefficient maximum. (Burstein: Section 0077; thus the Maximum similarity score)
Claim 7, Burstein in view of Sun discloses wherein the case value creation unit clusters sentences into a plurality of clusters; (Sun: Section 0095, lines 2: clustering process e.g K-means clustering that characterizes each cluster by a single mean vector)  the correlation coefficient calculation unit calculates a correlation coefficient for each cluster; (Sun: Section 0275- thus a correlation coefficient that estimates a relationship among variable (e.g. counts and GC content), Examples are Pearson Correlation coefficient)
 and the parameter selection unit selects the parameter on the basis of the correlation coefficient for each cluster. (Burstein: Section 0042; One of the Dimensions 1,2 or 3 are selected when labeling the sentence)
Claim 8, Burstein in view of Sun discloses wherein the case sentences include condition sentences showing the conditions for the cases and outcome (Burstein: Section 0044, lines 3-4- thus the sentences labeled as a thesis statement reads on the condition sentence) and the case value creation unit creates condition values obtained by numerizing the condition sentences and outcome values obtained by numerizing the outcome sentences. (Burstein: Section 0012 lines 1-3- thus a vector for a new document is obtained by making a sparse vector of the vocabulary – thus a vector representation for a text segment (for example a sentence) vectors reads on the values)
Claim 9, Burstein in view of Sun discloses wherein the case value creation unit clusters the condition sentences and the outcome sentences into the clusters of the condition sentences and the clusters of the  outcome sentences respectively, (Burstein: Section 0009, lines 5-6- thus words in each document (sentences or paragraphs) obtained from the document reads on the plurality of case sentences) and at the same time, extracts the clusters of the condition sentences associated with the clusters of the outcome sentences respectively, (Burstein: Section 0044, lines 3-4- thus the sentences labeled as a thesis statement reads on the condition sentence)
a correlation coefficient calculation unit calculates the correlation coefficient for each of the  extracted clusters of the condition sentences; (Burstein: Section 0076, lines 1-4- thus the “Maximum similarity score between target sentence with any sentence” where target sentence reads on effect sentence or values “vector” and any sentence reads on  case sentence or values “vector”)
(Sun: Section 0275- thus a correlation coefficient that estimates a relationship among variable (e.g. counts and GC content), Examples are Pearson Correlation coefficient)
and the parameter selection unit selects the parameter that makes the similarity score between effect values associated with the clusters of the outcome sentences and the clusters of the condition sentences maximum. (Section 0043, lines 6-9- thus each sentence may be assigned a rank of high (1) or low (0) on each dimension relevant to the assigned discourse element where the dimension reads on the parameter). 

Claim 10, Burstein in view of Sun discloses wherein the case value creation unit creates a word vector database in which words are associated with word vectors respectively for each of the parameters (Burstein: Section 0012, lines 3-5- thus the vector representation reads on the word vector database) with different values on the basis of the case sentences obtained by the case sentence obtention unit and creates the case values using the word vector database. (Burstein: Section 0012 lines 1-3- thus a vector for a new document is obtained by making a sparse vector of the vocabulary – thus a vector representation for a text segment (for example a sentence) vectors reads on the values)
(Section 0067, lines 4-6- thus the present system use support vector machine to classify sentences) comprising:
a case sentence obtention step for obtaining a plurality of case sentences which are associated with effect values that are values obtained by evaluating effect; (Section 0010, lines 2-4- thus k-dimensional vector space containing a vector for each term and each document/sentence). 
a case value creation step for creating case values	obtained by  numerizing the case sentences for each of parameters with different values; (Section 0009, lines 5-6- thus words in each document (sentences or paragraphs) obtained from the document reads on the plurality of case sentences)
a similarity score calculation step for calculating a similarity score between the case values and the effect values for each of the values of the parameters (Section 0076, lines 1-4- thus the “Maximum similarity score between target sentence with any sentence” where target sentence reads on effect sentence or values “vector” and any sentence reads on  case sentence or values “vector”) and 
a parameter selection step for selecting a parameter among the parameters with different values on the basis of the similarity score. (Section 0043, lines 6-9- thus each sentence may be assigned a rank of high (1) or low (0) on each dimension relevant to the assigned discourse element where the dimension reads on the parameter). 
Burstein does not disclose calculating a correlation coefficient between the case value and the effect values for each of the parameters;
Sun discloses calculating a correlation coefficient between two entities for each parameters. (Section 0275- thus a correlation coefficient that estimates a relationship among variable (e.g. counts and GC content), Examples are Pearson Correlation coefficient)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Burstein with calculating a correlation coefficient between two entities. The motivation is that a correlation coefficient considers more dimensions since it calculates the relationship between the two entities. 
Claim 12, Burstein discloses a sentence classification program used for making a computer classify sentences into classified groups, (Section 0067, lines 4-6- thus the present system use support vector machine to classify sentences)  comprising:
a case sentence obtention step for obtaining a plurality of case sentences which are associated with effect values that are values obtained by evaluating effects; (Section 0009, lines 5-6- thus words in each document (sentences or paragraphs) obtained from the document reads on the plurality of case sentences)
 (Section 0012 lines 1-3- thus a vector for a new document is obtained by making a sparse vector of the vocabulary – thus a vector representation for a text segment (for example a sentence) vectors reads on the values) 
a similarity score calculation step  for calculating a similarity score  between  the  case values and the effect values for each of the values of the parameters; (Section 0076, lines 1-4- thus the “Maximum similarity score between target sentence with any sentence” where target sentence reads on effect sentence or values “vector” and any sentence reads on  case sentence or values “vector”)and
a parameter selection step  for selecting a parameter among the parameters with different values on the basis of the similarity score (Section 0043, lines 6-9- thus each sentence may be assigned a rank of high (1) or low (0) on each dimension relevant to the assigned discourse element where the dimension reads on the parameter).
Burstein does not disclose calculating a correlation coefficient between the case value and the effect values for each of the parameters;
Sun discloses calculating a correlation coefficient between two entities for each parameters. (Section 0275- thus a correlation coefficient that estimates a relationship among variable (e.g. counts and GC content), Examples are Pearson Correlation coefficient)



	Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mitkov (US20140272832) discloses methods of generating models for scoring patient notes. The methods include receiving a sample of patient notes, extracting a plurality of n-grams from the sample of patient notes, clustering the plu­rality of extracted n-grams that meet a similarity threshold into a plurality of lists, identifying a feature associated with each of the plurality of lists based on the n-grams in that list and designating at least one n-gram in each list as evidence of the feature associated with that list.
Jhamtani et al. (US20170270123) discloses clustering multiple sentences having a priori­tized rank may contain overlapping information content. For example, the sentences "the boy chases the dog," and "the boy is chasing the dog" may each receive a high ranking. In certain embodiments, the ranked sentences are re-ranked to eliminate sentences having overlapping information content. For example, a sentence having a relatively high rank may be compared to another sentence having a relatively lower rank,

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        03/21/2022